DETAILED ACTION   

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 17, line 3 “the same material” has be changed to “a same material” because it lacks of antecedent basis and the same as an amended portion in claim 10.

Allowable Subject Matter
2.	Claims 1 - 20 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as a RDL pattern electrically connected to the contact pads and extending onto the first insulating film; a second insulating film disposed on the first insulating film and the RDL pattern, and including a first opening exposing a connection region of the RDL pattern; an insulating layer disposed on the second insulating film and including a second opening exposing the connection region; a redistribution layer electrically connected to the connection region through the second opening; and a conductive crack preventing layer disposed above the redistribution layer; wherein a first region of the conductive crack preventing layer is disposed directly on the redistribution layer; and wherein a second region of the conductive crack preventing layer extends to a portion of the insulating layer so that the portion 
a conductive crack preventing layer disposed on the connection regions and extending onto a portion of the second insulating film around the first opening; and a connection member disposed on the active surface of the semiconductor chip, the connection member including an insulating layer disposed on the active surface of the semiconductor chip and including a second opening exposing a portion of the conductive crack preventing layer on the connection regions, the second opening having an area larger than an area of the first opening; and a redistribution layer electrically connected to the connection regions through the second opening and extending onto the insulating layer as recited in claim 15, and 
a conductive crack preventing layer disposed on the connection region and extending onto a portion of the second insulating film around the first opening; the conductive crack preventing layer having a thickness of 50 nm to 1 um; an insulating layer disposed on the second insulating film and including a second opening exposing a first portion of the conductive crack preventing layer on the connection region, wherein the conductive crack preventing layer further includes a second portion extending between the insulating layer and the second insulating film; and a redistribution layer electrically connected to the connection region through the second opening and extending onto the insulating layer as recited in claim 20.





Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571)272-1923.  The examiner can normally be reached on M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826